Gantt, P. J.
At the October term, 1891, of the Howell circuit court, the defendant was indicted, charged with feloniously shooting and killing a horse, the property of Daniel Little. After several continuances the defendant applied for, and was granted, a change of venue, and the cause ordered transferred to *466the Ozark circuit court. After two mistrials the defendant was, at the April term, 1893, of said court, tried, convicted and his punishment assessed at a fine of $50. After unsuccessful motions for new trial and in arrest he filed his affidavit and application for appeal, and entered into recognizance and the transcript has been filed in the office of the clerk of this court. On April 14, 1894, the defendant applied for and was granted ninety days in which to file his bill of exceptions; no attempt was made, however, to file the same, so far as the record shows.
We find no error in the record proper and the judgment is accordingly affirmed.
All concur.